Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Amendment
Applicant's amendments and remarks filed on August 02, 2021 have been entered and considered. New claim 41 has been added. Claims 1 – 12, 14 – 15, 17 – 26, 28 – 29 and 32 – 41 are pending in this application. Claims 25 – 26, 28 – 29 and 32 – 35 have been withdrawn from further consideration subject to restriction requirement. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Schiffer in view of Li and of Li’037 as detailed in Office action dated May 11, 2021. The invention as currently claimed is not found to be patentable for reasons herein below. 
Claim Rejections - 35 USC §103
he following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 12, 14, 15, 17 – 24 and 36 - 41 are ejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Schiffer et al. US 2002/0098341 A1 (Schiffer)in view of Li 
Considering claims 1, 2, 4 – 6, 8 – 10, 17, 19 and 40 - 41, Schiffer teaches a biodegradable breathable film which is formed by mixing a biodegradable polymer with a particulate filler, forming the mixture into a film, and stretching the film uniaxially or biaxially to cause voids to form around the filler particles. The film may be laminated to a fibrous nonwoven web to form a laminate, and the fibrous nonwoven web may also be formed from a biodegradable polymer. The biodegradable film and laminate are useful in a wide variety of disposable personal care absorbent articles and disposable medical articles [Abstract]. Further, Schiffer teaches in the embodiment depicted in FIG. 1 below: 

    PNG
    media_image1.png
    226
    673
    media_image1.png
    Greyscale

a breathable monolayer film 10 which includes a matrix 12, a plurality of voids 14 within the matrix surrounded by relatively thin microporous membranes 13 defining tortuous paths, and one or more filler particles 16 in each void 14. The film 10 is microporous as well as breathable, and the microporous membranes 13 between the voids readily permit molecular diffusion of water vapor from a first surface 18 to a second surface 20 of the film 10. Furthermore, the matrix 12 includes any suitable film-forming 
As to the aspect ratio of the voids, Schiffer teaches at [0027] that the mean diameter for the filler particles 16 should range from about 0.1-10 microns, preferably about 0.5-7.0 microns, most preferably about 0.8-2.0 microns. Thus, suggesting spherical particles, which will produce voids having aspect ratios within the claimed range.
Moreover, Schiffer does not recognize that the composition of the matrix 12 includes at least one polyolefin as toughening agent, at least one polyepoxide modifier and at least one interphase modifier as required by the independent claims 1 and 21. However, Li teaches multi-component articles, which include stretched or oriented films comprises a compatibilized blend of PLA (corresponding to Applicant’s renewable polyester) and polypropylene homopolymer (corresponding to Applicant’s toughening additive) . The blend may be compatibilized by reactive extrusion compounding of the PLA, polypropylene, and reactive modifier (corresponding to Applicant’s polyepoxide modifier) [0054 and 0067]. Said polyepoxide modifier includes epoxy-functionalized polypropylene such as glycidyl methacrylate grafted polypropylene (PP-g-GMA), or epoxy-functionalized polyethylene such as polyethylene co glycidyl methacrylate (PE-co-GMA) [0054 and 0055], which are among Applicant’s preferred interface modifiers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Li’s composition as the matrix 12 Schiffer’s renewable breathable film when it is desired to provide the film with desired physical end mechanical properties.  
	Schiffer in view of Li does not recognize the use of an additional interface modifier (in addition to the polyepoxide modifier). However, Li’037 teaches that to increase the adhesion between a polyolefin and polylactic acid, a compatibilizing agent also referred to as compatibilizer, may be added to the blend to enhance adhesion at the interface between the polyolefin and polylactic acid molecules [0003]. Further, Li’037 teaches that a copolymer of propylene and PLA or PP/PLA, equivalent to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use in addition to the polyepoxide a copolymer of PP/PAL as taught by Li’037 in Schiffer-Li’s PLA comprising composition when it is desired to increase the adhesion forces at the polymers interface. 
As to the claimed amount for the polyepoxide modifier to range from 0.05 to 10 % based on the weight of the polyester (PLA), Li teaches at [0066] that the modifier is present in the component in an amount of from 0.5 wt. % to 15 wt. % based on total weight of the multi-component article, wherein, as noted above, the PLA is present in an amount up to 99 % by total weight of the composition [0053]; therefore Li’s polyepoxide modifier content overlaps significantly with the claimed range. 
As to the amount of interphase modifier or PP/PLA copolymer, Li’037 des not specifically recite the amount of said modifier added to the PP-PLA blend. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of interphase modifier since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of interphase modifier motivated by the desire to optimize the adhesion forces at the interface. 

As to the glass transition temperature of the renewable polyester and the ratio for the solubility parameter for the PLA and polyolefin or polypropylene, Li  teaches the use of polylactic acid resin made by Nature Works LLC, which is among Applicant’s preferred PLA polymers and teaches that the toughening agent is a polypropylene homopolymer [0020 and 0105]; therefore it is expected that all claimed physical properties for the PLA component and ratios for PLA/polypropylene are present in Li’s PLA/polypropylene composition. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Moreover, as to the limitation in claim 1, and as to claim 40, requiring that the film has a tensile modulus of from 265 to 2535 MPa determined in accordance with ASTM 
As to the limitations in claims 1 and  21, requiring that the WVTR rate is about 1000 gm2/24 hours or more, and that the renewable polyester or PLA is present in an amount of 80 wt. % or more, as set forth above, Schiffer teaches at [0026] that when the film (after stretching) is desired to have excellent strength and moderate breathability, the matrix polymer may constitute up to 95% by weight of the breathable film or film layer. When the film (after stretching) is desired to have superior breathability and moderate strength, the breathable film or film layer may include about less than 55% by weight of the matrix polymer [0026]. Further, Schiffer teaches at [0038] that the breathable stretch-thinned film is a monolayer film or a multilayer film; the overall film should be constructed to function as a breathable microporous film. To function  and that the breathable, stretched-thinned film should have a thickness which facilitates breathability to water vapor, and which also provides structural integrity and liquid barrier. Thus, teaching that the WVTR is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular % weight of matrix polymer for Schiffer’s, degree of stretching or thickness, in order to obtain the desired WVTR and structural integrity. The particular selection would be a result effective variable related to the final application of the breathable film. 
As to the limitation requiring the presence of discrete domains within a continuous matrix, said discrete domains formed by the presence of the propylene toughening agent, and having aspect ratios within the claimed range, as noted above, the combined prior art teaches [Li at 0054 and 0067] that in one embodiment, at least one component of the multi-component article comprises a compatibilized blend of PLA (corresponding to Applicant’s renewable polyester) and polypropylene homopolymer (corresponding to Applicant’s toughening additive) . The blend may be compatibilized by 
As to the new limitation in claims 1 and 21, requiring that the polymeric toughening agent (a polyolefin) is present in the thermoplastic composition in an amount of about 1 % to about 20 % based on the weight of the at least one renewable polyester ( polylactic acid or PLA); Li teaches that the polylactic acid is present in a component of the multi-component article in an amount of from 1 weight percent (wt. %) to 99 wt. % by total weight of the multi-component article [0053]; and that the polypropylene homopolymer is present in a component of the multi-component article in an amount of from 1 weight percent (wt. %) to 99 wt. % by total weight of the multi-component article [0020]. Thus rendering obvious the new limitation in the subject claims. 
 
Considering claim 7, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation is also rendered obvious by said prior art combination, because all components taught by Li (PLA, polypropylene and compatibilizer component (C) all have densities or specific gravities lower than the claimed value of 1.4 g/cc. 

Considering claims 11 – 12, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional 

Considering claims 14 and 18, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in claim 18 is also rendered obvious by said prior art combination, because Li teaches the use of epoxy-functionalized polypropylene such as glycidyl methacrylate grafted polypropylene as compatibilizer[0054 and 0055], which among Applicant’s preferred interface modifiers. Therefore, it is reasonable to expect that said compound inherently has the claimed properties. As noted above, The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Considering claim 20, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the subject claim is also rendered obvious by said prior art combination, because Li teaches that the at least one 

Considering claim 21, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, Schiffer teaches at [Abstract] that the biodegradable film and laminate are useful in a wide variety of disposable personal care absorbent articles and disposable medical articles. Thus, rendering obvious the additional limitation in the instant claim.  

Considering claims 3 and 22, Schiffer teaches at [0028] embodiments wherein the filler material is an organic compound; thus, meeting the limitation for the film to comprise no more than about 1 % of “inorganic filler”. 

Considering claims 23 and 24, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claims 1 and 21. Further, the embodiment depicted in FIG.2 and described at [0035 and 0036] of Schiffer meets all limitations in the subject claims. 

Considering claims 36 – 37, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the subject claims is also rendered obvious by said prior art combination, 

Considering claims 38 and 39, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claims 1 and 21. Further, as noted above, Schiffer teaches that the matrix 12 includes any suitable film-forming biodegradable polymer. Examples of biodegradable matrix polymers include without limitation polylactic acid polymers (especially homopolymers), and polyesters of terephthalic acid [0024 and 0025]. Thus, clearly suggesting the use of renewable polyethylene terephthalate.   

Response to Arguments

Applicant's amendments and remarks filed on August 02, 2021 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Schiffer in view of Li and of Li’037 as detailed in Office action dated May 11, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.  
 
Applicant arguments filed on August 02, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 
The examiner first apologize for mistakenly addressed a different limitation (aspect ratio of the voids) in the response in las Office action. 

Applicant traverses the rejection in last Office action on the basis that amended claims 1, 21, and 25 include that least one polymeric toughening additive is present in the thermoplastic composition in an amount of about 1 wt.% to about 20 wt.% based on the weight of the at least one rigid renewable polyester, and that the average percent volume of the composition that is occupied by the voids is from about 30% to about 80% per cubic centimeter. Particularly, the Office Action contains no rejection of the average percent volume of the composition of claims 1, 4, or 21 on its face. Therefore, as no rejection has been set forth over this limitation, Applicant respectfully submits that the Office Action has failed to set forth a prima facie case of obviousness, as every feature of the pending claims has not been rejected, and requests withdrawal of the rejection.

In response, the examiner submits that as set forth in the rejection above, Schiffer teaches at [0026] that the matrix polymer may constitute about 20 - 95% by weight of the breathable monolayer film 10. Further, it would be immediately understood by one of skill in the art that the balance of 5 – 80 % would be occupied by the filler particulate, having the voids surrounding said particulate. Furthermore, considering that the density of PLA is 1.25 g/cc, and that the density of silica (among the preferred fillers in Schiffer) is 2.65 g/cc, the matrix polymer may constitute about 35 – 97.5 % by volume of the breathable monolayer film 10. The balance of 2.5 – 65 % by volume would be occupied by the voids surrounding the silica filler. Therefore, the limitation directed to 

Applicant further argues that it is clear that Schiffer, Li ‘911, or Li ‘037 fail to disclose or render obvious a high void volume according to the presently pending claims.

In response, the examiner submits that as set forth just above, the cited prior art suggest a film having volume percent that overlap significantly with Applicant’s claimed range. 

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150. The examiner can normally be reached Monday to Friday from 8:30 to 5:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786